          Case 1:20-cv-01770-DLF Document 30 Filed 04/30/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNI-TOP ASIA INVESTMENT LIMITED,

                                Petitioner,
                                                       Civ. Action No. 1:20-cv-01770-DLF
                    v.

 SINOPEC INTERNATIONAL PETROLEUM
 EXPLORATION AND PRODUCTION
 CORPORATION,

                                Respondent.



        MOTION FOR LEAVE TO CONDUCT JURISDICTIONAL DISCOVERY

       Petitioner UNI-TOP Asia Investment Limited (“UNI-TOP”), by and through its

undersigned counsel and pursuant to Fed. R. Civ. P. 26, hereby moves this Court for leave to

conduct jurisdictional discovery according to the Federal Rules of Civil Procedure. As detailed

in the accompanying Memorandum of Points and Authorities in Support of Petitioner’s Motion

for Leave to Conduct Jurisdictional Discovery, the law of this Circuit authorizes jurisdictional

discovery where, as here, there are competing versions of jurisdictional facts that are material to

the Court’s determination and exercise of jurisdiction.

       In this case, jurisdictional discovery is necessary to resolve disputed issues of fact that are

central to the resolution of Respondent’s Motion to Dismiss (Dkt. 26) and Petitioner’s

anticipated Opposition thereto. Furthermore, jurisdictional discovery conducted under the

Federal Rules of Civil Procedure would be appropriate, efficient, and effective in this case.

Conversely, it would be inappropriate, inefficient, and ineffective to require the use of discovery

procedures under The Hague Convention of 18 March 1970 on the Taking of Evidence Abroad

in Civil or Commercial Matters (“Hague Evidence Convention”), as such procedures are
          Case 1:20-cv-01770-DLF Document 30 Filed 04/30/21 Page 2 of 3




unreasonably slow and burdensome and would not likely yield the type of discovery necessary to

resolve the disputed jurisdictional facts. Requiring UNI-TOP to proceed under the Hague

Evidence Convention would mean that the taking of discovery available as of right under U.S.

law would almost surely be prohibited by China’s “Central Authority,” which may shield

Respondent from having to produce documents in China and which, according to Respondent,

will not allow the use of depositions and other tools of discovery that are critical to resolving the

jurisdictional issues raised in Respondent’s Motion to Dismiss. Thus, Petitioner respectfully

requests that the Court enter an Order granting Petitioner leave to conduct jurisdictional

discovery in accordance with the Federal Rules of Civil Procedure.

       Petitioner also respectfully requests that it be given a period of six (6) months in which to

conduct such discovery in light of the need for coordination with Respondent and translation of

produced materials. After the completion of such discovery, Petitioner proposes that it be given

sixty (60) days to prepare and file its Opposition to Respondent’s Motion to Dismiss.

       Pursuant to LCvR 7(m), Petitioner confirms that, as described in Petitioner’s prior

Unopposed Motion to Stay Proceedings Pending Resolution of Petitioner’s Forthcoming Motion

for Leave to Conduct Jurisdictional Discovery (Dkt. 28), Petitioner discussed this motion for

jurisdictional discovery with Respondent’s counsel on March 25 and 31, 2021. As the Court is

aware, Respondent’s counsel has advised that Respondent will oppose this motion and would

only be willing to respond to jurisdictional discovery conducted in accordance with the Hague

Evidence Convention.
         Case 1:20-cv-01770-DLF Document 30 Filed 04/30/21 Page 3 of 3




Dated: April 30, 2021




                                     Respectfully Submitted,

                                     WILMER CUTLER PICKERING HALE and
                                     DORR LLP



                                     /s/ David W. Bowker

                                     David W. Bowker
                                     David.Bowker@wilmerhale.com
                                     1875 Pennsylvania Avenue, NW
                                     Washington, DC 20006
                                     USA
                                     Tel: +1 202 663 6000
                                     Fax: +1 202 663 6363

                                     John V.H. Pierce (pro hac vice)
                                     John.Pierce@wilmerhale.com
                                     7 World Trade Center
                                     250 Greenwich Street
                                     New York, NY 10007
                                     United States of America
                                     Tel: +1 212 230 8829
                                     Fax: +1 212 230 8888

                                     Gary Born (pro hac vice)
                                     Gary.Born@wilmerhale.com
                                     Jonathan Lim (pro hac vice)
                                     Jonathan.Lim@wilmerhale.com
                                     49 Park Lane
                                     London W1K 1PS
                                     United Kingdom
                                     Tel: +44 (0)20 7872 1000
                                     Fax: +44 (0)20 7839 3537
